Citation Nr: 1146106	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for hepatitis C, and if so, whether service connection may be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1981 to October 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claims were remanded for further evidentiary development in July 2010.  After completing the requested development to the extent possible, the Appeals Management Center (AMC) readjudicated the claims, as reflected by a May 2011 supplemental statement of the case.  Because the benefits sought remain denied, the claims have been returned to the Board.
 

FINDINGS OF FACT

1.  In a decision issued in July 2004, the RO denied service connection for hepatitis C.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since July 2004 is not cumulative, relates to an unestablished fact, and, when presumed credible, raises a reasonable possibility of substantiating the Veteran's hepatitis C service connection claim.

3.  The only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed acquired psychiatric disorder fails to provide a nexus to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for an acquired psychiatric disorder, claimed as depression, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

With regard to the Veteran's claim to reopen his previously denied service connection claim for hepatitis C, the Board is granting the benefit sought.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with regard to this claim, such error was harmless and will not be further considered.

With regard to the Veteran's service connection claim for an acquired psychiatric disorder, claimed as depression, a January 2006 letter informed the Veteran of the evidence he was responsible for obtaining, the evidence VA would obtain, and the criteria for establishing service connection.  This notice was also sent prior to the initial adjudication of the Veteran's claim.   Moreover, in light of the denial of the Veteran's service connection claim, no prejudice to the Veteran results from any failure to provide notice as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's VA and service treatment records are of record.  Moreover, the RO requested the Veteran's VA treatment records from 2000 to 2002, as the Veteran reported receiving treatment during this time period; however, no such records were found, and the Board notes that a June 2002 VA treatment record reflects the Veteran's report that he had not been treated by a physician since 1996.  Additionally, pursuant to the Board's 2010 Remand directives, the AMC requested that the Veteran either provide the post-service treatment records he referenced during his 2010 Board hearing or complete a release form to allow VA to request them on his behalf.  However, the Veteran did not respond to the AMC's letters, and thus, the records have not been obtained.  See Olson v. Principi, 3 Vet. App. 480 (1992) (holding that VA's "'duty to assist is not always a one-way street'; nor is it a blind alley," quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Furthermore, as referenced above, the Veteran testified at a hearing before the undersigned Veterans Law Judge, and he was provided with a VA examination to address the etiology of his currently-diagnosed acquired psychiatric disorder.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Claim to Reopen

In July 2004, the RO denied service connection for hepatitis C, and this decision became final after the Veteran failed to perfect an appeal of the denial of this claim.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

A review of the record reveals that the RO initially denied the Veteran's service connection claim after determining that the evidence of record failed to link the Veteran's current hepatitis C to service.  In that regard, the evidence of record included a hepatitis C risk factor questionnaire which included a recitation of the Veteran's reported in-service hepatitis C risk factors.  Since the RO's denial of his service connection claim in July 2004, the Veteran has asserted another hepatitis C risk factor, namely that he received in-service inoculations administered by a multi-use air injector and that he believes he may have contracted hepatitis C as a result.  The Board notes that the Veteran is competent to report receiving inoculations during service, see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); and the Board will presume that his report is credible for the limited purpose of reopening his claim, see Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  Moreover, VA has recognized that it is at least biologically plausible to contract hepatitis C in this manner.  (VA Fast Letter 04-13 June 29, 2004.) 

As this evidence is new, as it was not previously asserted, and when presumed credible creates a basis for linking the Veteran's currently-diagnosed hepatitis C to service, the Board finds that the newly submitted evidence is material.  Accordingly, the Veteran's hepatitis C service connection claim is reopened, and to this extent, the Veteran's appeal of this issue is granted.  The merits of this reopened claim are addressed in the remand portion of the decision, below.



Service Connection

The Veteran contends that his currently-diagnosed acquired psychiatric disorder has its initial onset during service, thereby entitling him to service connection.  The Veteran reports that he self-medicated his depression with alcohol use during service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303(a) (2011).

The law and regulations provide that compensation shall not be paid if the disability was the result of the person's own willful misconduct, to include the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(c)(3); see also VAOPGPREC 2-97.

The Veteran's service treatment records reflect that the Veteran received treatment for alcohol dependence during service and was prescribed the medication Antabuse and required to attend Alcoholics Anonymous meetings, as reflected in May 1984 service treatment records.  However, the Veteran was discharged from the rehabilitation program in May 1984 due to his noncompliance, and the Veteran reports that his discharge from service in October 1984 was related to his alcohol consumption.  A June 1984 discharge medical examination report reflects that the Veteran was assessed as psychiatrically sound, but in his corresponding medical history report, the Veteran affirmed experiencing frequent trouble sleeping and depression or excessive worry (although denying experiencing nervous trouble of any sort) and the explanatory notes reflect the Veteran's report of experiencing occasional temporary depression.

The Veteran's post-service treatment records reflect the first instance of psychiatric treatment in March 2004, at which time the Veteran was diagnosed with major depressive disorder verses depression secondary to a general medical condition.  Subsequent treatment records reflect the Veteran's on-going psychiatric treatment, with his psychiatric disorder diagnosed as major depression, single episode; rule-out drug-induced mood disorder; and polysubstance abuse, in remission.

Given the Veteran's in-service report of experiencing intermittent depression and his current diagnosis of depression, the Veteran was afforded a VA mental disorders examination in November 2006.  During the examination, the Veteran reported that he "never noticed [his depression] until he got out of service."  Additionally, the examiner noted that the Veteran reported receiving private psychiatric treatment from 1994 to 1996 (the records of which VA has unsuccessfully sought to obtain) and that during his January 2004 VA psychiatric in-take report, he reported being depressed since 1996.  After conducting an examination of the Veteran, the examiner diagnosed the Veteran with a depressive disorder, not otherwise specified.  However, the examiner stated that the Veteran's current depression is not the result of or related to service.  In support of this opinion, the examiner noted that the Veteran was treated for alcohol dependence, not depression, during service, and that by the Veteran's own report, the onset of his depression was in 1996, many years after service.

The Board finds that this VA medical opinion should be afforded great probative weight, as it was rendered after an accurate review of the Veteran's claims file and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).   While the Veteran reported experiencing intermittent periods of depression on separation from service, his in-service treatment did not reference his reports of experiencing depression, but rather referenced his alcoholism.  Moreover, while the Veteran testified during his Board hearing that he was prescribed the antidepressants Elavil and Seroquel during service, the Veteran's service treatment records reflect only his prescription for Antabuse, a medication causing unpleasant effects when consumed in conjunction with alcohol.  Rather, during his 2006 VA examination, the Veteran reported that he was prescribed these antidepressants when receiving private psychiatric treatment from 1994-1996.  

This evidence supports the examiner's conclusion that the Veteran's current depression manifested after service, as reported by the Veteran himself during the examination.  This negative nexus medical opinion is also consistent with the evidence of record that first reflects psychiatric treatment in 2004, approximately 20 years after the Veteran's discharge from service and after his reported lengthy period of illegal drug use and one year of incarceration.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

As an aside, the Board notes that, to the extent the Veteran has been diagnosed with psychiatric disorders linked to his substance abuse (rule-out drug-induced mood disorder; polysubstance abuse in remission), and to the extent that he claims that his substance abuse began during service, the Veteran is not eligible for service connection for diseases resulting from his own willful misconduct, including those stemming from his use of alcohol or illegal substances during service.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 3.301(c)(3); see also VAOPGPREC 2-97.

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reports that he self-medicated his in-service depression by consuming alcohol.  The Board acknowledges that the Veteran is competent to make these reports.  See Layno, 6 Vet. App. at 469-71 (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the record fails to reflect that the Veteran is an accurate historian, as he has variously reported the onset of his current depression during service (as reflected in his submitted statements and when testifying before the Board) and after service (as reflected in his VA treatment records and VA examination report).  Moreover, his testimony that he was treated for depression and prescribed antidepressants in service is contradicted by his service treatment records.   Given these inconsistencies, the Board finds that the Veteran's assertions regarding the onset and continuity of his depression are not credible and should be afforded little probative weight.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  

Given the Board's finding that the Veteran's report of experiencing depression continually since service is not credible, coupled with the VA medical opinion failing to link the Veteran's current depression to service, the Board finds that a basis for granting service connection for an acquired psychiatric disorder, claimed as depression, has not been presented.  Accordingly, the Veteran's appeal of this issue is denied.


ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for hepatitis C is reopened, and to this extent the Veteran's appeal is granted. 

Service connection for an acquired psychiatric disorder, claimed as depression, is denied.


REMAND

The Board finds that further evidentiary development is warranted before the Veteran's reopened hepatitis C service connection claim is adjudicated.

The Veteran contends that he engaged in several in-service activities that increased the likelihood that he would contract hepatitis C, namely intravenous drug use, receiving inoculations via a multi-use gun injector, and receiving a tattoo.  See VBA Letter 211B (98-110), November 30, 1998 (outlining the general risk factors for contracting hepatitis C, which include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades).

While the Veteran's service treatment records seem to indicate that his tattoo existed prior to service, and he is ineligible for service connection for diseases contracted through his own willful misconduct, including intravenous drug use, the Veteran's service treatment records include an immunization record reflecting his receipt of numerous vaccinations during service.  Given this evidence, coupled with the Veteran's contention that he contracted his currently-diagnosed hepatitis C when these immunizations were administered, the Board finds that VA's duty to provide a VA examination has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records from August 2006 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to address the etiology of his currently-diagnosed hepatitis C.

The examiner should review the claims folder in conjunction with the examination, including the Veteran's service treatment records and statements reflecting his reports of hepatitis C risk factors.  The reviewer is then asked to opine whether any currently-diagnosed hepatitis C is as likely as not related to the Veteran's in-service immunizations, reportedly administered via a multi-use gun injector, or otherwise to events in service.  

A complete rationale should also be provided for any opinion expressed.  If the reviewer determines that a medically-sound opinion cannot be reached, it is requested that an explanation as to why that is so be included.

3.   Thereafter, the Veteran's service connection claim for hepatitis C should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


